Saylor, J.,
The issue here is the authority of an auditing judge in awarding $20,000 in commissions on principal as extra compensation to trustees for services rendered over a 21-year period in a trust estate awarded to them in 1942 after they had received full commissions on principal in their capacity as executors.
The testator died in 1940 leaving a will in which he named his brother, his wife and Girard Trust Company (now Girard Trust Bank) as executors and trustees. On the audit of their account as executors they received full commissions on principal and income, which they divided equally. The balance of the estate was awarded to them as trustees.
During the term of the trust commissions of $42,122.49 at approximately 5 percent on total income of $859,000 were paid to the trustees. The two individual trustees received as their shares of the commissions a total of $10,946.00 and the corporate trustee received $31,176.00. The brother died in 1945. From 1945 to 1953, the widow and the trust company divided income commissions equally. Thereafter all such commissions were paid to the trust company. Following the death of the widow in February 1963, the trustees’ account was filed. It showed that the value of the trust res had increased from approximately $600,000 in 1942 to nearly $1,500,000 in 1963.
At the audit of the account the estate of the widow and the corporate trustee asked for additional com*729missions on principal. No evidence was offered as the basis of the claim, except testimony that, under the corporate fiduciary’s standard schedule of compensation, it would be entitled to total commissions of over $90,000, whereas the estate had paid only $66,500, of which the trust company had received only $39,000. The schedule of fees was first published in 1943 and from time to time republished. Under it individual trustees do not participate in the scheduled rates.
The standard schedule was never in effect so far as this trust is concerned. There was no inter vivos agreement between decedent and the executors and trustees covering their compensation. Nor was any testimony offered to support the schedule by way of statements concerning overhead, time records, extent of communications between the parties by written correspondence or telephone, the number of meetings for discussion of investments, etc. On the subject of overhead the court was not informed as to the apportionment of its office costs and the portion charged to the trust department based on space utilized and material and staff charges.
Nor was any reference made by the corporate fiduciary to the generally known and judicially authorized deposit to its credit of substantial amounts of unin-vested cash belonging to this and other estates managed by it as fiduciary, interest on which is not received by those estates.
The trustees’ claim for additional compensation was not pressed because of extraordinary or unusual services rendered. It was made clear by the testimony of a trust officer and of two investment officers that their company’s services rendered throughout the 21-year period of the trust were of the usual character and no more.
The auditing judge determined that, on the basis of what he considered just and reasonable in the light of the various standard elements to be considered and *730evaluated in fixing compensation, an additional payment of $20,000 out of principal was due to the trustees, of which the company was to receive $14,000.
The auditing judge concluded that Williamson Estate, 368 Pa. 343 (1951), imposed no bar on allowing additional compensation for services rendered by the trustees, principally on the ground that in that case it was a request for an interim commission and not a terminal commission that was before the court. The auditing judge seems to have relied on the language of Mr. Chief Justice Bell in his concurring and dissenting opinion in that case as hereinafter referred to.
The Attorney General of the Commonwealth of Pennsylvania, as parens patriae of charitable trusts, and Children’s Hospital, the sole remainderman, objected to any award to the trustees, and, following the adjudication, the hospital filed exceptions thereto. They contend that, under the law in effect at the inception of the trust, double commissions on principal could not be paid to trustees who had been compensated as executors, as such commissions were illegal, and that under Williamson Estate, supra, the Act of April 10, 1945, P. L. 189, and the Act of May 1, 1953, P. L. 190, as amended by the Act of August 19,1953, P. L. 1173, did not apply. On the other hand, the trustees assert that they are entitled to just and reasonable compensation for services rendered and that the Act of 1953, supra, is constitutional in its application to preexisting trusts and gives authority to the court to award additional compensation out of principal.
Section 45 of the Act of June 7, 1917, P. L. 447, which prohibited double charges against estate principal by executors-trustees, was repealed by the Act of April 10, 1945. In Williamson Estate, supra, the Supreme Court sustained the action of this court, 70 D. & C. 230, in refusing additional compensation by *731way of an interim commission on principal because of the lack of any authority to allow it. But the Supreme Court, after hearing argument on that point, ordered reargument on the more basic question, namely, whether any additional compensation could be allowed an executor-trustee even if it were a terminal commission.
The court held in Williamson Estate that both the question as to the right to an interim commission and the question whether the Act of 1945 operated retroactively were before the court, and it considered both questions. It said not only that interim commissions were improper but also that the legislature could not by the Act of 1945 affect a trust accepted before its effective date, as was the trust before it.
The opinion of the court in Williamson Estate, supra, at page 352, reads:
“Appellant, the corporate fiduciary, accepted this trust in 1930 under the law as it then existed. It was paid in full (except for commission thereafter received by it on income it received and distributed). Such acceptance fixed the rights, liabilities, exemptions, defenses and expectations of both life tenant and remain-dermen. Their rights were vested under what necessarily is an implied contract. Such rights having vested, and appellant having been paid in full, the imposition of additional compensation under a retroactive interpretation of this statute would be unconstitutional under the Fourteenth Amendment of the United States Constitution (citing cases).”
In his concurring opinion Mr. Justice Bell, now Chief Justice, taking a different view of the retroactive application of the Act of 1945, stated that the repealer might be effective as to post-1945 services: 368 Pa. 354-5.
Under the majority decision in Williamson Estate it would appear that the 1945 Act cannot constitution*732ally apply in any measure to a trust accepted before the repealer took effect. Hence, once a fiduciary in a pre-1945 trust accepts full commissions to which he is entitled as an executor, he cannot thereafter take a commission on the same principal as trustee.
However, the corporate trustee contends that, following this decision, the legislators passed the Act of 1953, supra, which provides that “wherever it shall appear either during the continuance of a trust or at its end, that a fiduciary has rendered services for which he has not been fully compensated, the court having jurisdiction . . . shall allow him such original or additional compensation out of the trust income or the trust principal or both, as may be necessary to compensate him for the services theretofore rendered by him.” This power is given, inter alia, with respect “To all services heretofore rendered by any fiduciary” and “To all services hereafter rendered by any fiduciary heretofore appointed.”
There is a question whether this enactment was intended primarily to remedy the situation arising in Williamson Estate, that is, the lack of authority in a court to award interim commissions. Actually, of course, the act covers terminal commissions as well. Argument that the legislature may not have intended to cover both situations is futile, because both kinds of commissions, if paid in a case as here considered, constitute double commissions on principal, something that was prohibited by the Act of 1917, supra.
Likewise, under the logic of the Williamson decision, the Act of 1953 may not, any more than the Act of 1945, affect adversely the respective rights of the parties in trusts accepted prior to the repeal of section 45 of the Act of 1917. If it was unconstitutional to effect the repeal of the bar on double commissions in trusts accepted before the repeal in 1945, it is unconstitutional to effect it with respect to such trusts in 1953.
*733The corporate fiduciary contends that Williamson Estate cannot control here for two reasons: (1) that it is limited in its application to the matter of double commissions and hence its ruling on double commissions is dictum, and (2), that it is no longer the law in Pennsylvania because it was overruled in Catherwood Trust, 405 Pa. 61 (1961).
As to (1), we cannot agree with counsel for the trustees that when a case is decided on two alternative grounds the decision in one or the other is dictum. Williamson Estate was decided on two different grounds and the rationale of each decision is entitled to equal dignity: Dickson Estate, 14 D.& C.2d 741, 742-3 (O. C. Philadelphia).
As to (2), it must be emphasized that in Cather-wood Trust the issue before the court involved the apportionment of stock dividends between principal and income. There, to be sure, Crawford Estate, 362 Pa. 458 (1949), and other cases of similar nature having to do with apportionments were overruled. Court-made law was changed in that decision. In the instant case it is statutory law that is involved. In declaring the Act of 1945 unconstitutional as applied to Williamson Estate, the opinion of the Supreme Court cited, inter alia, Crawford Estate, supra. That is no reason to find that because Crawford Estate was cited in Cather-wood Trust the latter case has the effect of overruling it. There must be more positive action than that to overrule Williamson.
Referring to Catherwood Trust, it must be noted that it is one thing for a court to determine that what it has said about stock dividends being classified as income at one time shall be changed by saying that they are to be classified as principal at another time. It is quite another thing to alter a contract, a contract willingly entered into and still pending between parties, based upon legislative enactment, where it is alleged that *734hardship is suffered by one of the parties. The fact that the cost of living and the effects of inflation may have caused the corporate trustee to revise its rates after it had accepted its office on the basis of the law obtaining at the date of acceptance is no justification for altering unilaterally a contract effective for 21 years.
The corporate fiduciary has called the court’s attention to decisions in other jurisdictions, such as New Jersey, New York and California. They are not controlling here. While the relief there given may give comfort to the fiduciaries before us, they cannot affect our decision. There is no need to look elsewhere than in Pennsylvania for precedent in the issue before us. The abundance of decisions on the subject in this State and the clear-cut ruling in Williamson Estate are not only adequate guides, but they are mandatory directions.
Also cited is Demorest v. City Bank Farmers Trust Co., 321 U. S. 36 (1944), where the matter of appor-tionments determined by a New York court was reviewed by the United States Supreme Court, which held that judicial rule changes did not invalidate existing statute law which applied only to judicial settlements of estates pending at, or initiated after, the enactment. The judicial rules referred to were “tentatively put forward” and left much to discretion. Hence, they could be altered by the legislature because it was not deprived of power to make further reasonable rules even if, in doing so, the values of various interests and expectancies under the trust are affected. It was held that the Fourteenth Amendment did not invalidate the act of the legislature: 321 U. S. at 47, 48, 49.
In the opinion it was stated that “This statute does not purport to open accountings closed or to take away rights of remainders judicially settled under the old rule.” Query, was not the right of the remaindermen, *735Children’s Hospital, settled when the trustees entered upon their duties after payment to them of all commissions which they were entitled to charge to principal?
Nor are we impressed with the corporate trustee’s reliance on the Act of July 14, 1836, P. L. 628, which authorizes courts to allow reasonable and just compensation for trustees’ services. That act, of course, could not prevent any legislature from providing rules determining the manner in which, and the extent to which, such commission should he calculated. While the Act of 1917 did not repeal the Act of 1836, it most certainly declared that there should not be double commissions on the same principal.
Although not cited by either party in the briefs, Coulter Estate, 379 Pa. 209 (1954), has been considered by the court as possibly apposite. The record indicates that commissions on principal allowed the trustee who had been an executor related to real estate. As the commissions allowed to the executors as such did not include commissions on then unsold real estate, this was not a case of double commissions such as that before us. Hence, Coulter Estate is not apposite.
When the trustees collected their proper commissions as executors and elected to take over the residuary estate as trustees they did so with their eyes open. They knew, or at least they should have known, that they were then bound by the provisions of the Act of 1917 under which they were unequivocally barred from any commissions on principal thereafter.
We are satisfied that Williamson Estate is still the law which governs this court in the matter of commissions on principal of trust estates. That its effect may be harsh, and that because of it trustees cannot be properly compensated in managing estates accepted by them at a time when it was clearly the law that double commissions on principal were not allowed, is a matter over *736which we have no control. If public policy requires that Williamson Estate be overruled and that the courts be permitted to allow double commissions retroactively, it is for the Supreme Court of Pennsylvania so to say. Until it does that, we consider ourselves bound by its clear pronouncement.
Accordingly, the exceptions are sustained, and the adjudication is hereby amended by striking therefrom all allowances out of principal by way of commissions to the trustees on principal.